UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March14, 2016 TriplePoint Venture Growth BDC Corp. (Exact name of registrant as specified in its charter) Maryland 814-01044 46-3082016 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) TriplePoint Venture Growth BDC Corp. 2755 Sand Hill Road, Suite150 Menlo Park, California (Address of principal executive offices) (Zip Code) (650) 854-2090 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On March 14, 2016, TriplePoint Venture Growth BDC Corp. (the “Company”) issued an earnings release announcing its financial results for the fourth quarter 2015 and the fiscal year ended December 31, 2015. A copy of the earnings release is attached as Exhibit 99.1 and incorporated herein by reference. Additionally, on March 14, 2016, the Company made available on its website, www.tpvg.com, supplemental investor information with respect to the earnings release. The information in this Current Report, including the Exhibit, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, unless it is specifically incorporated by reference therein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Earnings Release, dated March14, 2016 SIGNATURES
